TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-19-00057-CV


                                   Nadia Longoria, Appellant

                                                 v.

                                    Deran Tolbert, Appellee




              FROM THE COUNTY COURT AT LAW NO. 1 OF BELL COUNTY
            NO. 88225, THE HONORABLE JEANNE PARKER, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant’s brief was originally due on July 22, 2019. On August 26, 2019, this

Court sent a notice to appellant informing her that her brief was overdue and that a failure to file

a satisfactory response by September 5, 2019, would result in the dismissal of this appeal for

want of prosecution. To date, appellant has not filed a brief or a motion for extension of time.

Accordingly, we dismiss this appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                              __________________________________________
                                              Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Triana and Smith

Dismissed for Want of Prosecution

Filed: October 29, 2019